UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02742) Exact name of registrant as specified in charter:	Putnam Equity Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2014 Date of reporting period:	February 28, 2014 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/28/14 (Unaudited) COMMON STOCKS (94.9%) (a) Shares Value Aerospace and defense (6.2%) General Dynamics Corp. 579,400 $63,467,476 Honeywell International, Inc. 626,100 59,128,884 L-3 Communications Holdings, Inc. 532,740 61,478,196 Northrop Grumman Corp. 908,590 109,966,648 United Technologies Corp. 366,200 42,852,724 Auto components (2.4%) Autoliv, Inc. (Sweden) 248,140 23,905,808 Delphi Automotive PLC (United Kingdom) 781,200 52,004,484 Johnson Controls, Inc. 223,200 11,026,080 TRW Automotive Holdings Corp. (NON) 554,244 45,625,366 Automobiles (1.3%) Ford Motor Co. 1,625,740 25,020,139 General Motors Co. (NON) 1,371,100 49,633,820 Banks (7.4%) Ally Financial, Inc. 3,386 28,611,700 Bank of America Corp. 5,596,500 92,510,145 Citigroup, Inc. 809,023 39,342,788 JPMorgan Chase & Co. 1,421,000 80,741,220 Regions Financial Corp. 2,308,200 24,559,248 U.S. Bancorp 1,249,700 51,412,658 Wells Fargo & Co. 1,805,640 83,817,809 Beverages (1.7%) Coca-Cola Enterprises, Inc. 1,247,400 58,727,592 Dr. Pepper Snapple Group, Inc. 692,300 36,075,753 Capital markets (3.1%) Charles Schwab Corp. (The) 1,851,300 49,077,963 Invesco, Ltd. 737,500 25,296,250 State Street Corp. 1,417,380 93,079,345 Chemicals (1.7%) Ashland, Inc. 495,560 46,765,997 Dow Chemical Co. (The) 882,600 42,991,446 Commercial services and supplies (0.6%) Tyco International, Ltd. 737,330 31,100,579 Communications equipment (1.4%) Cisco Systems, Inc. 3,420,250 74,561,450 Consumer finance (0.8%) Capital One Financial Corp. 290,700 21,346,101 Discover Financial Services 335,200 19,233,776 Containers and packaging (0.3%) Sealed Air Corp. 549,800 18,715,192 Diversified financial services (1.1%) CME Group, Inc. 809,200 59,735,144 Diversified telecommunication services (2.9%) AT&T, Inc. 1,557,800 49,740,554 CenturyLink, Inc. (S) 721,100 22,541,586 Verizon Communications, Inc. 1,742,770 82,920,997 Electric utilities (2.5%) American Electric Power Co., Inc. 552,700 27,745,540 Edison International 645,500 33,804,835 FirstEnergy Corp. 1,302,200 40,081,716 NextEra Energy, Inc. (S) 338,900 30,972,071 Energy equipment and services (1.0%) McDermott International, Inc. (NON) 2,219,000 18,484,270 National Oilwell Varco, Inc. (S) 466,700 35,954,568 Food and staples retail (1.2%) CVS Caremark Corp. 881,600 64,480,224 Food products (2.1%) Kellogg Co. 882,900 53,583,201 Kraft Foods Group, Inc. 651,800 36,024,986 Pinnacle Foods, Inc. 744,467 21,083,305 Health-care equipment and supplies (3.6%) Baxter International, Inc. 1,270,400 88,292,800 Covidien PLC 285,725 20,557,914 St. Jude Medical, Inc. 799,300 53,808,876 Zimmer Holdings, Inc. 339,100 31,821,144 Health-care providers and services (2.8%) CIGNA Corp. 1,275,600 101,525,004 UnitedHealth Group, Inc. (S) 612,100 47,296,967 Hotels, restaurants, and leisure (0.1%) Hilton Worldwide Holdings, Inc. (NON) 175,000 3,913,000 Household durables (0.6%) PulteGroup, Inc. 1,167,100 24,497,429 Taylor Morrison Home Corp. Class A (NON) 363,976 9,143,077 Independent power producers and renewable electricity producers (0.6%) Calpine Corp. (NON) 793,665 15,119,318 NRG Energy, Inc. 523,700 15,223,959 Industrial conglomerates (1.0%) General Electric Co. 2,041,800 52,004,646 Insurance (7.6%) American International Group, Inc. 1,265,353 62,976,619 Aon PLC 493,800 42,269,280 Genworth Financial, Inc. Class A (NON) 2,633,900 40,930,806 Hartford Financial Services Group, Inc. (The) 1,026,200 36,111,978 MetLife, Inc. 2,197,370 111,340,738 PartnerRe, Ltd. 509,550 50,384,304 Validus Holdings, Ltd. 1,307,490 48,128,707 Willis Group Holdings PLC 395,000 16,258,200 IT Services (0.8%) Computer Sciences Corp. 673,900 42,590,480 Leisure products (0.6%) Hasbro, Inc. (S) 619,200 34,155,072 Life sciences tools and services (0.9%) Thermo Fisher Scientific, Inc. 373,900 46,565,506 Media (4.7%) CBS Corp. Class B (non-voting shares) 677,800 45,466,824 Comcast Corp. Special Class A 2,123,150 105,934,569 Liberty Global PLC Ser. C (United Kingdom) (NON) 414,900 35,125,434 Time Warner, Inc. 987,290 66,276,778 Metals and mining (0.5%) Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 848,800 27,687,856 Multi-utilities (0.5%) Ameren Corp. 637,700 25,769,457 Multiline retail (0.6%) Macy's, Inc. 564,500 32,661,970 Oil, gas, and consumable fuels (10.4%) Anadarko Petroleum Corp. 269,200 22,655,872 Apache Corp. 165,400 13,114,566 Exxon Mobil Corp. 1,560,000 150,181,200 Marathon Oil Corp. 4,162,200 139,433,700 Marathon Petroleum Corp. 341,800 28,711,200 Occidental Petroleum Corp. 91,600 8,841,232 QEP Resources, Inc. 1,056,200 30,555,866 Royal Dutch Shell PLC ADR (United Kingdom) 1,477,210 107,644,293 Total SA (France) 164,744 10,694,443 Valero Energy Corp. 934,500 44,837,310 Paper and forest products (0.7%) International Paper Co. 753,110 36,819,548 Personal products (0.8%) Coty, Inc. Class A (S) 2,921,700 43,387,245 Pharmaceuticals (7.9%) AstraZeneca PLC ADR (United Kingdom) (S) 530,300 35,933,128 Eli Lilly & Co. 1,947,300 116,078,553 Johnson & Johnson 1,164,870 107,307,824 Mallinckrodt PLC (Ireland) (NON) (S) 93,253 6,312,296 Merck & Co., Inc. 1,081,800 61,651,782 Pfizer, Inc. 2,281,286 73,252,093 Zoetis, Inc. 719,014 22,303,814 Real estate investment trusts (REITs) (1.9%) American Tower Corp. 393,900 32,091,033 Equity Lifestyle Properties, Inc. 615,700 24,781,925 Hatteras Financial Corp. 464,400 9,157,968 MFA Financial, Inc. 4,883,805 38,386,707 Road and rail (0.8%) Union Pacific Corp. 237,000 42,750,060 Semiconductors and semiconductor equipment (2.7%) Fairchild Semiconductor International, Inc. (NON) 1,482,956 20,880,020 Intel Corp. (S) 1,092,200 27,042,872 Maxim Integrated Products, Inc. 851,000 27,836,210 NXP Semiconductor NV (NON) (S) 592,200 33,299,406 Texas Instruments, Inc. 784,400 35,266,624 Software (0.3%) Symantec Corp. 814,700 17,499,756 Specialty retail (0.4%) Office Depot, Inc. (NON) 4,098,500 20,205,605 Technology hardware, storage, and peripherals (3.3%) Apple, Inc. 100,900 53,097,616 EMC Corp. 1,991,200 52,507,944 SanDisk Corp. 500,610 37,195,323 Seagate Technology PLC 640,400 33,422,476 Thrifts and mortgage finance (0.3%) Radian Group, Inc. 1,042,100 16,204,655 Tobacco (1.3%) Altria Group, Inc. 700,400 25,396,504 Philip Morris International, Inc. 544,150 44,027,177 Trading companies and distributors (0.5%) WESCO International, Inc. (NON) (S) 323,400 27,880,314 Wireless telecommunication services (1.0%) Vodafone Group PLC ADR (United Kingdom) 1,284,710 53,405,395 Total common stocks (cost $3,935,310,458) CONVERTIBLE PREFERRED STOCKS (1.2%) (a) Shares Value ArcelorMittal SA Ser. MTUS, $1.50 cv. pfd. (France) 183,261 $4,343,854 PPL Corp. $4.375 cv. pfd. 1,090,062 57,304,559 Stanley Black & Decker, Inc. $6.25 cv. pfd. 23,762 2,540,158 Total convertible preferred stocks (cost $65,993,884) CONVERTIBLE BONDS AND NOTES (0.8%) (a) Principal amount Value MGIC Investment Corp. cv. sr. notes 5s, 2017 $18,271,000 $21,194,360 WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 6,471,000 19,833,615 Total convertible bonds and notes (cost $27,645,217) SHORT-TERM INVESTMENTS (6.6%) (a) Shares Value Putnam Short Term Investment Fund 0.06% (AFF) 150,933,045 $150,933,045 Putnam Money Market Liquidity Fund 0.04% (AFF) 44,532,874 44,532,874 Putnam Cash Collateral Pool, LLC 0.18% (d) 155,329,934 155,329,934 SSgA Prime Money Market Fund zero % (P) 3,360,000 3,360,000 Total short-term investments (cost $354,155,853) TOTAL INVESTMENTS Total investments (cost $4,383,105,412) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from Decemeber 1, 2013 through February 28, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $5,376,664,082. (b) The aggregate identified cost on a tax basis is $4,384,494,346, resulting in gross unrealized appreciation and depreciation of $1,234,075,139 and $54,077,185, respectively, or net unrealized appreciation of $1,179,997,954. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $— $44,532,874 $— $1,885 $44,532,874 Putnam Short Term Investment Fund * 87,139,355 368,009,219 304,215,529 28,876 150,933,045 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $155,329,934, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $152,495,481. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $584,595,455 $— $— Consumer staples 382,785,987 — — Energy 611,108,520 — — Financials 1,169,175,367 28,611,700 — Health care 812,707,701 — — Industrials 490,629,527 — — Information technology 455,200,177 — — Materials 172,980,039 — — Telecommunication services 208,608,532 — — Utilities 188,716,896 — — Total common stocks — Convertible bonds and notes — 41,027,975 — Convertible preferred stocks — 64,188,571 — Short-term investments 198,825,919 155,329,934 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: April 25, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: April 25, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: April 25, 2014
